 



Exhibit 10.1

SEPARATION AGREEMENT AND RELEASE

THIS SEPARATION AGREEMENT AND RELEASE (“Agreement”) is entered into between Home
Solutions of America, Inc., its related and affiliated entities (“HSA” or the
“Company”), and Rick J. O’Brien (“O’Brien”), and is intended to be a full and
final resolution of all matters involving O’Brien’s employment with HSA.
Specifically, the parties to this Agreement agree to the following:

1. Termination of Employment. Pursuant to Section 4.01(c)(ii) of the Amended and
Restated Employment Agreement entered into as of September 8, 2006, between
O’Brien and HSA (the “Employment Agreement”), O’Brien shall voluntarily resign
from all of his positions of employment with HSA effective as of April 15, 2007
(the “Employment Termination Date”). Prior to the Employment Termination Date,
O’Brien will continue to fulfill his obligations under Section 1.03 of the
Employment Agreement, which shall include but not be limited to drafting,
reviewing and commenting on, and providing such information as may be requested
by the Company in connection with, the Form 10-K for the fiscal year ended
December 31, 2006, and the proxy statement for the 2007 annual meeting of
shareholders. Prior to the Employment Termination Date, all of the terms of the
Employment Agreement shall continue to be in effect. Execution of this Agreement
by O’Brien shall be deemed to be written notice to HSA on such date of O’Brien’s
voluntary termination of employment.

2. Continuing Cooperation. Following the Employment Termination Date, O’Brien
shall in good faith cooperate with, and promptly respond to, all reasonable
requests by the Company for assistance in regard to (a) HSA’s involvement in
pending and future litigation; and (b) miscellaneous corporate matters overseen
by O’Brien during his tenure at HSA or of which O’Brien has knowledge. HSA shall
provide O’Brien with reasonable advance notice in regard to any request it makes
to him for assistance and shall compensate him for reasonable out-of-pocket
expenses he incurs in providing the assistance.

3. Bonus. If HSA’s performance for its fiscal year 2006, as verified by HSA’s
audited financial statements for the year, exceeds (a) the Level I Objective
Criteria or (b) both the Level I and Level II Objective Criteria, as established
by HSA’s Executive Compensation Plan, then HSA will pay to O’Brien a bonus of
$150,000 payable in cash, if only the Level I Objective Criteria is achieved, or
if both the Level I and Level II Objective Criteria are achieved, a Level I
Bonus of $150,000 and a Level II Bonus of $100,000 for an aggregate bonus of
$250,000 payable in cash (in either such case, the “Bonus Payment”). The Bonus
Payment, if due, will be paid to O’Brien at the later of the same date as the
Company pays corresponding bonuses under HSA’s Executive Compensation Plan to
other employees or upon the effective date of this Agreement as provided for in
Section 10(e) of this Agreement. The parties acknowledge that no bonus (in cash,
stock, or otherwise) other than the Bonus Payment, if owed to O’Brien pursuant
to this Section 3, is or shall be due to O’Brien under this Agreement, the
Employment Agreement or any other agreement or arrangement between O’Brien and
HSA.

1

 

1



--------------------------------------------------------------------------------



 



4. Liability Insurance. After the Employment Termination Date, the Company will
continue to provide O’Brien with indemnification and advancement of expenses as
provided for by the articles and bylaws of the Company in regard to claims and
lawsuits pending as of the Employment Termination Date and claims and lawsuits
arising after the Employment Termination Date relating to matters occurring
before or on the Employment Termination Date. After the Employment Termination
Date, HSA will maintain liability insurance that will cover O’Brien on the same
basis as he was covered immediately prior to the Employment Termination Date
under HSA’s directors and officers liability insurance policy in regard to
covered claims made against O’Brien, regardless of whether a claim is asserted
or a claim relates to a matter which occurred prior to or after the Employment
Termination Date.

5. Stock Options. This Agreement shall not modify or amend the terms of the
Stock Option Agreement between O’Brien and HSA dated December 13, 2005, or the
terms and conditions of the stock option grant made pursuant thereto under HSA’s
1998 Stock Option Plan, all of which shall continue in effect until terminated
pursuant to the terms of the Stock Option Agreement.

6. Benefits. All of O’Brien’s employment benefits from HSA will terminate as of
the Employment Termination Date, except where provided for in this Agreement, by
HSA’s policies, or by an applicable statute.

7. Return of HSA Property. Except as authorized by HSA’s Chief Executive
Officer, as of the Employment Termination Date O’Brien will return to HSA all
Company-owned or leased property or documents in his possession or under his
control.

8. Confidential Information; Non-competition. After the Employment Termination
Date, O’Brien shall continue to comply with all of his obligations and duties in
regard to (a) HSA’s Confidential Information as set out in Section 5.03 of the
Employment Agreement and (b) the non-competition and non-interference covenants
and agreements of O’Brien as set out in Section 6 of the Employment Agreement.
After the Employment Termination Date, O’Brien will not access HSA’s computer
systems, download files or information from HSA’s computer systems or in any way
interfere, disrupt, modify or change any computer program used by HSA or any
data stored on HSA’s computer systems.

9. Release. O’Brien, on behalf of himself and his heirs, executors or
administrators, hereby releases, discharges and agrees not to sue or file any
charges or claims against HSA, its directors, officers, shareholders, employees,
agents, insurers, or employee benefit plans under any local, state, or federal
law, for any type of claim, demand or action whatsoever arising out of or
connected with his employment with HSA. This release does not affect O’Brien’s
right to benefits under the terms of any employee benefit plan in which he
participated while employed by HSA or under applicable law or his right to
enforce the terms of this Agreement.

10. Waiver of Age Discrimination Claim. Pursuant to the Age Discrimination in
Employment Act of 1967 (29 U.S.C. §626), O’Brien acknowledges:

(a) He has been encouraged to have this Agreement reviewed by an attorney;

2

 

2



--------------------------------------------------------------------------------



 



(b) He is releasing all claims relating to his employment and separation from
employment under the Age Discrimination in Employment Act of 1967;

(c) He is not waiving any rights or claims that may arise after the date this
Agreement is signed;

(d) He has a minimum of twenty-one days from the date he receives this Agreement
to consider this Agreement;

(e) For a period of seven days following the date O’Brien signs this Agreement,
O’Brien may revoke this Agreement and this Agreement shall not become effective
or enforceable until the revocation period expires. In order for the revocation
to be effective it must be in writing and delivered to HSA’s Chief Financial
Officer in Dallas, Texas;

(f) By executing this Agreement, O’Brien represents that he fully understands
all provisions of the Agreement and understands the consequences of executing
this Agreement.

11. No Harm. O’Brien will not engage in any conduct or take any action, written
or oral, that is intended to reflect negatively on or harm the reputation or
business interest of HSA. O’Brien agrees not to interfere with HSA’s operations
or its relationships with its employees, vendors and customers. The Company’s
senior management will not engage in any conduct or take any action, written or
oral, that is intended to reflect negatively on or harm the business interests
of O’Brien. However, nothing in this Section shall limit either party from
complying with its or his legal obligations, including without limitation in
regard to reporting O’Brien’s resignation from his employment with HSA or from
responding to requests from public agencies or subpoenas for information
regarding O’Brien and/or his resignation.

12. Public Disclosure of this Agreement. It is the express intent of the parties
that this Agreement and its terms and conditions be disclosed as required by
law, including, without limitation, the applicable provisions of the federal
securities laws.

13. Entire Agreement/Modification. This Agreement sets forth the entire
agreement between the parties relating to the subjects of this Agreement and
fully supersedes any and all prior agreements or understandings between the
parties regarding the subjects in this Agreement. No change or modification of
this Agreement shall be valid or binding upon the parties unless such change or
modification is in writing and signed by the parties.

14. Severability. The parties intend all provisions of this Agreement to be
enforced to the fullest extent permitted by law. Accordingly, should a Court
determine that the scope of any provision of this Agreement is too broad to be
enforced as written, the parties intend that the court reform the provision to
such narrower scope as it determines to be reasonable and enforceable.

15. Governing Law. This Agreement shall be governed by, enforced under and
construed in accordance with the laws of the State of Texas.

3

 

3



--------------------------------------------------------------------------------



 



16. Acknowledgment. By signing below, the parties certify and represent that
they have carefully read and considered this Agreement and fully understand the
extent and impact of its provisions. The parties acknowledge they have signed
this Agreement voluntarily. The terms and provisions set out in this Agreement
represent a full and final resolution of O’Brien’s employment relationship with
HSA.

     
RICK J. O’BRIEN:
  HOME SOLUTIONS OF AMERICA, INC.
 
 

/s/ Rick J. O’Brien
  By: /s/ Frank J. Fradella
 
   
Rick J. O’Brien
  Name: Frank J. Fradella
 
  Its: Chief Executive Officer
 
   
March 2, 2007
  March 2, 2007
 
   
Date signed
  Date signed

4

 

4